I agree that N.M. Const. art. 19, § 13, presents no obstacle to the action sought to be enjoined. By a somewhat liberal, but I think proper, construction of that section, its limitation of aggregate indebtedness does not apply to a proposed extension or betterment of a system for supplying water.
So holding, the only constitutional provision here in question is article 9, § 12. I think that this section furnishes its own in terpretation of "debt," as the word is there employed. I see no occasion to consult authorities at large as to the meaning of "debt," as used in constitutional limitations generally. And I desire to reserve my opinion as to its meaning in section 13 for a case which may involve that question.
Section 12 does not limit or concern itself with the amount or purpose of any debt. The debt being otherwise unobjectionable, section 12 prescribes two prerequisites: (1) Irrepealable ordinance provision for a tax levy sufficient to pay the interest and retire the principal; and (2) submission to referendum.
These two prerequisites go hand in hand. If one is necessary, the other is. It is "such debt" as is created by the irrepealable ordinance that must have popular sanction.
Evidently the Constitution makers, in framing section 12, did not have in mind any other form of debt or obligation than such as is to be met by taxation.
One of two results necessarily follows: Either revenue bonds are prohibited, because not in their nature payable from the proceeds of a tax levy, or they are not obnoxious to section 12, because not within its contemplation.
The first suggested operation of the section has little to recommend it. No one urges it. The legislative interpretation is against it, as disclosed not only by Laws 1933, c. 57, authorizing revenue bonds, but by Laws 1919, c. 137, prohibiting them. If the question were doubtful, as I think it is not, well-known principles would require us to sustain the legislative interpretation thus disclosed.
This forces me to the second suggested operation of section 12. In my opinion, the *Page 396 
conditions it imposes are applicable only to the ordinary debt pledging the faith and credit of the municipality and engaging its taxing power. Had the Legislature seen fit to authorize a mortgage of the plant, section 12 would not have been violated.
I concur in the affirmance of the judgment.